Exhibit 10.7

 

--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

by and among

FOREST HOLDINGS LLC

FOREST HOLDINGS (ERISA) LLC

and

FBR CAPITAL MARKETS CORPORATION

 

Dated as of July 19, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 Definitions

Section 1.01 Definitions

   1 ARTICLE 2 Transactions

Section 2.01 Purchase and Sale

   4

Section 2.02 Closing

   4 ARTICLE 3 Representations and Warranties of the Company

Section 3.01 Corporate Status

   5

Section 3.02 Authorization

   5

Section 3.03 No Conflict

   6 ARTICLE 3A Additional Representations and Warranties of the Company ARTICLE
4 Representations and Warranties of the Purchasers

Section 4.01 Status

   6

Section 4.02 Authorization

   6

Section 4.03 No Conflict

   7

Section 4.04 Private Placement

   7

Section 4.05 Sufficiency of Funds

   8



--------------------------------------------------------------------------------

ARTICLE 5

  

Covenants

  

Section 5.01 Conduct of the Business

   8

Section 5.02 Publicity

   8

Section 5.03 Access to Information

   9

Section 5.04 Fees and Expenses

   9

Section 5.05 Information Rights

   9

Section 5.06 Confidentiality

   10

Section 5.07 Business Opportunity

   11

Section 5.08 Further Assurances; Recirculation

   12

ARTICLE 6

  

Preemptive Right

  

Section 6.01 Preemptive Right

   12

Section 6.02 Notice

   12

Section 6.03 Preemptive Right Exercise and Payment

   13

Section 6.04 Effect of Failure to Exercise

   13

ARTICLE 7

  

Conditions of Closing

  

Section 7.01 Conditions to Obligations of the Purchasers and the Company

   13

Section 7.02 Additional Conditions to Obligations of the Purchasers

   14

Section 7.03 Additional Conditions to Obligations of the Company

   14

 

iii



--------------------------------------------------------------------------------

ARTICLE 8    Termination   

Section 8.01 Termination of Agreement

   15

Section 8.02 Effect of Termination

   16 ARTICLE 9    Indemnification   

Section 9.01 Survival

   16

Section 9.02 Obligations of the Company

   16

Section 9.03 Obligations of the Purchasers

   17

Section 9.04 Indemnification Procedures

   17 ARTICLE 10    Miscellaneous   

Section 10.01 Assignment; Binding Effect

   18

Section 10.02 Choice of Law

   18

Section 10.03 Notices

   18

Section 10.04 Headings

   19

Section 10.05 Entire Agreement

   19

Section 10.06 Interpretation

   20

Section 10.07 Waiver and Amendment

   20

Section 10.08 Counterparts; Facsimile Signatures

   20

Section 10.09 Third-Party Beneficiaries

   20

Section 10.10 Specific Performance

   21

Section 10.11 Severability

   21

Section 10.12 Jurisdiction

   21

 

iv



--------------------------------------------------------------------------------

Section 10.13 Termination of Certain Provisions

   21

Section 10.14 WAIVER OF JURY TRIAL

   21

Section 10.15 Legend

   22

LIST OF ANNEXES AND EXHIBITS

Annex A – Representations and Warranties

Exhibit A – Form of Governance Agreement

Exhibit B – Form of Voting Agreement

Exhibit C – Form of Registration Rights Agreement

Exhibit D – Form of Professional Services Agreement

Exhibit E – Form of Stock Option

Exhibit F – Form of Amended Bylaws

Exhibit G – Form of Amended Charter

 

v



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

     Page

144A Offering

   3

Action

   1

Affiliate

   1

Affiliates

   2

Agreement

   2

Amended Bylaws

   2

Amended Charter

   2

Ancillary Agreements

   2

Applicable Stock

   2

Asserted Liability

   18

Board

   2

Business Day

   2

Closing

   4

Closing Date

   4

Commission

   2

Common Stock

   2

Company

   1

Confidential Information

   10

Confidentiality Agreement

   2

Contract

   6

Disclosing Party

   11

Encumbrance

   2

Governance Agreement

   1

Governmental Entity

   3

Indemnification Period

   16

Indemnified Party

   17

Indemnifying Party

   17

Interest

   3

Issuance Event

   13

Issuance Event Date

   13

Law

   3

Losses

   17

Material Adverse Effect

   3

Other Business

   11

Outside Date

   16

Ownership Percentage

   3

Per Share Price

   3

Person

   3

Preemptive Right

   13

 

vi



--------------------------------------------------------------------------------

Preemptive Right Notice

   13

Professional Services Agreement

   1

Purchase Price

   4

Purchased Shares

   4

Purchaser

   1

Purchaser Expenses

   9

Purchaser Percentage

   3

Purchasers

   1

Registration Rights Agreement

   1

Securities Act

   3

Stock Option

   1

Stock Options

   1

Subsidiary

   3

Threshold

   17

Voting Agreement

   1

 

vii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

THIS INVESTMENT AGREEMENT is made and entered into as of the 19th day of July,
2006, by and among Forest Holdings LLC and Forest Holdings (ERISA) LLC (each, a
“Purchaser” and, together, the “Purchasers”) and FBR Capital Markets Corporation
(the “Company”).

RECITALS

WHEREAS, on the terms and subject to the conditions contained in this Agreement,
the Company desires to issue and sell to the Purchasers, and the Purchasers
desire to purchase from the Company, the Purchased Shares;

WHEREAS, for the purpose of governing their investments in the Company and
certain related matters from and after the Closing, prior to or concurrently
with the Closing, the Purchasers or their Affiliates and the other parties
thereto will enter into (i) a Governance Agreement in substantially the form
attached as Exhibit A (the “Governance Agreement”), (ii) a Voting Agreement in
substantially the form attached as Exhibit B (the “Voting Agreement”), (iii) a
Registration Rights Agreement in substantially the form attached as Exhibit C
(the “Registration Rights Agreement”) and (iv) a Professional Services Agreement
(the “Professional Services Agreement”) in substantially the form attached as
Exhibit D, in the case of each of clauses (i) through (iv), to be effective as
of the Closing Date; and

WHEREAS, at the Closing, the Company will issue to each Purchaser an option to
purchase additional shares of Common Stock in substantially the form attached
hereto as Exhibit E (each, a “Stock Option” and, together, the “Stock Options”).

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used in this Agreement shall have
the meanings set forth in this Agreement. In addition, for purposes of this
Agreement, the following terms, when used in this Agreement, shall have the
meanings assigned to them in this Section 1.01.

“Action” means any action, cause of action, claim, suit, litigation, arbitration
or other proceeding, whether civil, criminal or administrative, at Law or in
equity, by or before any Governmental Entity.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly,



--------------------------------------------------------------------------------

the power to direct, or cause the direction of, the management and policies of
such other Person, whether through the ownership of voting securities, by
contract or otherwise. For purposes hereof, (1) neither the Company or any of
its Subsidiaries, on the one hand, nor any Purchaser, on the other hand, shall
be considered an “Affiliate” of the other and (2) portfolio companies of
Crestview Capital Partners, L.P. (or its affiliates) shall not be considered
“Affiliates” of Purchaser.

“Agreement” means this Investment Agreement, as the same may be amended or
supplemented from time to time.

“Amended Bylaws” means the Second Amended and Restated Bylaws of the Company, in
substantially the form attached as Exhibit F.

“Amended Charter” means the Second Amended and Restated Articles of
Incorporation of the Company, in substantially the form attached as Exhibit G.

“Ancillary Agreements” means, collectively, the Governance Agreement, the Voting
Agreement, the Registration Rights Agreement, the Stock Options and the
Professional Services Agreement. The Ancillary Agreements executed by a
specified Person on the date hereof or to be executed by such Person in
connection herewith are referred to in this Agreement as “such Person’s
Ancillary Agreements,” “its Ancillary Agreements” or another similar expression.

“Applicable Stock” means, at any time, the (i) Purchased Shares, plus
(ii) shares of Common Stock that are issued to the Purchasers or their permitted
assigns in any reclassification, recapitalization, share combination, share
subdivision, share dividend, share exchange, or similar transaction or event in
respect of shares described in clause (i) or this clause (ii), plus (iii) shares
of Common Stock issued as a result of any previous exercise by the Purchasers or
their permitted assigns of the Preemptive Right.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks are required to be closed in New York, New York.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
May 8, 2006, between an Affiliate of the Company and Crestview Capital Partners,
L.P.

“Encumbrance” means any lien, security interest, pledge, mortgage,
hypothecation, charge, option, right of first refusal, easement, right of way,
covenant, encumbrance or adverse claim of any nature or kind, except for any
restrictions arising under any applicable securities Laws.

 

2



--------------------------------------------------------------------------------

“Governmental Entity” means any federal, state, municipal or local government,
or any other governmental, regulatory or administrative authority.

“Interest” means interest at a rate per annum equal to the Prime Rate as
published in the Wall Street Journal, Eastern Edition in effect from time to
time during the applicable period, calculated on the basis of a year of 365 days
and the actual number of days in the applicable period.

“Law” means any law (including common law), statute, code, rule, regulation,
ordinance, judgment, order, decree or other governmental requirement enacted,
promulgated or imposed by any Governmental Entity having the effect of law.

“Material Adverse Effect” means a material adverse effect on the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries, taken as a whole.

“144A Offering” means the offering in a private placement of shares of Common
Stock on substantially the terms set forth in the Preliminary Offering
Memorandum dated June 23, 2006, as amended by the Preliminary Offering
Memorandum Supplement, dated July 14, 2006, except that the price per share in
such offering may be less than $15.00.

“Ownership Percentage” means, at any time, the fraction, expressed as a
percentage and rounded to the next highest thousandth of a percent, whose
numerator is the number of shares of Applicable Stock then outstanding and whose
denominator is the number of then outstanding shares of Common Stock; provided
that any shares of Common Stock issued by the Company in violation of its
obligations under ARTICLE 6 of this Agreement shall not be deemed outstanding
for the purposes of determining the Ownership Percentage.

“Per Share Price” means the lower of (i) $15.00 and (ii) the offering price per
share of Common Stock paid by purchasers in the 144A Offering.

“Person” means a corporation, an individual, a partnership, a limited
partnership, a limited liability company, a trust or any other entity or
organization, including a Governmental Entity.

“Purchaser Percentage” means, with respect to each Purchaser, the percentage set
forth underneath such Purchaser’s name on the signature pages hereto.

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

“Subsidiary” of any Person means, on any date or during any applicable period,
any Person of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests or
more than 50% of the profits or losses of which are, as of such date, owned,
controlled or held by the applicable Person or one or more subsidiaries of such
Person.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

TRANSACTIONS

Section 2.01 Purchase and Sale. (a) Subject to the terms and conditions of this
Agreement, at the Closing the Company shall issue and sell to the Purchasers,
free and clear of all Encumbrances, and the Purchasers shall purchase from the
Company, an aggregate number of newly issued shares of Common Stock (rounded up
to the nearest whole share) (the “Purchased Shares”) determined by dividing the
Purchase Price by the Per Share Price (it being understood that each Purchaser
shall purchase at the Closing such Purchaser’s Purchaser Percentage of the
Purchased Shares), and the Purchasers shall deliver the Purchase Price to the
Company the Purchase Price. For the avoidance of doubt, each Purchaser shall be
jointly and severally responsible for the payment of the Purchase Price at the
Closing.

(b) The aggregate purchase price to be paid for the Purchased Shares acquired by
the Purchasers pursuant to this Agreement shall be $77,592,195, payable in cash
(the “Purchase Price”). At the Closing, each Purchaser shall deliver to the
Company its Purchaser Percentage of the Purchase Price by wire transfer of
immediately available funds pursuant to the wire transfer instructions provided
by the Company prior to the Closing Date.

Section 2.02 Closing. (a) The closing of the issuance and sale of the Purchased
Shares by the Company to the Purchasers (the “Closing”) shall take place at the
offices of Davis Polk & Wardwell, 450 Lexington Avenue, New York, New York 10017
concurrently with the consummation of the 144A Offering, provided that the other
conditions to the Closing set forth in Article VII have then been satisfied or
waived (if permitted) (other than those conditions that by their nature have to
be satisfied at Closing), or at such other place and time as the parties may
agree. The date on which the Closing will occur is referred to herein as the
“Closing Date”.

(b) At the Closing, the Company shall deliver, or cause to be delivered, to the
Purchasers:

(i) certificates evidencing the Purchased Shares of each Purchaser registered in
the name of such Purchaser;

(ii) the Ancillary Agreements to be executed by each party thereto, other than
the Purchasers and their Affiliates, duly executed by each of such Persons;

(iii) certified copies of the Amended Charter and Amended Bylaws;

(iv) the certificate referred to in Section 7.02(d); and

(v) such other documents and instruments as may reasonably be required to
consummate the transactions contemplated by this Agreement or any transactions
contemplated by any Ancillary Agreement to be consummated at the Closing.

 

4



--------------------------------------------------------------------------------

(c) At the Closing, the Purchasers shall deliver, or cause to be delivered, to
the Company:

(i) the Purchase Price, as provided in Section 2.01(b);

(ii) the Ancillary Agreements to be executed by each of the Purchasers, duly
executed by such Purchasers;

(iii) the certificates referred to in Section 7.03(c); and

(iv) such other documents and instruments as may reasonably be required to
consummate the transactions contemplated by this Agreement or any transactions
contemplated by any Ancillary Agreement to be consummated at the Closing.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchasers as of the date hereof and
as of the Closing Date as follows:

Section 3.01 Corporate Status. Each of the Company and its Subsidiaries is duly
organized and validly existing under the Laws of its jurisdiction of
organization and each (a) has all requisite power and authority (corporate or
otherwise) to carry on its business as it is now being conducted and to own and
operate its property and assets as and in the places where such assets or
properties are now owned and operated and (b) is duly qualified to do business
in each of the jurisdictions in which the ownership, operation or leasing of its
properties and assets or the conduct of its business requires it to be so
qualified, except where the failure to be so qualified would not have a Material
Adverse Effect.

Section 3.02 Authorization. The Company has all requisite corporate power and
authority to enter into, and perform its obligations under, this Agreement and
the Ancillary Agreements. The execution, delivery and performance of this
Agreement and the Ancillary Agreements by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby have been duly
and validly authorized by the Board and no other corporate or shareholder
proceedings of the Company are necessary to authorize this Agreement or the
Ancillary Agreements or to consummate the transactions contemplated hereby or
thereby (including the adoption and approval of the Amended Charter (which has
been filed with the State Corporation Commission of Virginia) and the Amended
Bylaws). This Agreement has been duly executed and delivered by the Company, and
(assuming due authorization, execution and delivery by the other parties hereto)
this Agreement constitutes, and each Ancillary Agreement, when executed and
delivered by the Company (assuming due authorization, execution and delivery by
the other parties thereto), will constitute, a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at Law)
and except to the extent that the indemnification provisions set forth in
Article 9 hereof may be limited by federal or state securities laws and public
policy considerations in respect thereof.

 

5



--------------------------------------------------------------------------------

Section 3.03 No Conflict. The execution, delivery and performance of this
Agreement and the Ancillary Agreements by the Company and the consummation of
the transactions contemplated hereby and thereby by the Company will not, with
or without notice, lapse of time or both, (a) violate any applicable Law to
which the Company, any of its Subsidiaries or any of their respective assets are
subject, (b) conflict in any respect with, result in a violation or breach of,
or constitute a default under, require consent or approval under, result in the
acceleration of, result in the loss of any right or benefit to which the Company
or any of its Subsidiaries would otherwise be entitled under or create in any
party the right to accelerate, terminate or cancel, any contract, license,
indenture, mortgage, deed of trust, bank loan, credit agreement or other
agreement or instrument to which it is a party or by which it or its properties
may be bound or affected (a “Contract”), (c) result in the creation or
imposition of any material Encumbrance on any material asset of the Company or
any Subsidiary or (d) violate the charter, bylaws or other organizational
documents of the Company or any of its Subsidiaries, other than, in the case of
clause (d) above, as have not had and would not reasonably be expected to have a
Material Adverse Effect.

ARTICLE 3A

ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes each of the representations and warranties set forth on
Annex A as of the date hereof and as of the Closing Date, and each of such
representations and warranties are hereby incorporated by reference in, and
deemed a part of, this Agreement.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser represents and warrants to the Company as of the date hereof and
as of the Closing Date as follows:

Section 4.01 Status. Such Purchaser is duly organized and validly existing under
the Laws of its jurisdiction of organization and (a) has all requisite
organizational power and authority to carry on its business as it is now being
conducted and to own and operate its property and assets as and in the places
where such assets or properties are now owned and operated and (b) is duly
qualified to do business in each of the jurisdictions in which the ownership,
operation or leasing of its properties and assets or the conduct of its business
requires it to be so qualified, except where the failure to be so qualified
would not materially impair such Purchaser’s ability to perform its obligations
under this Agreement or its Ancillary Agreements or consummate the transactions
contemplated hereby or thereby.

Section 4.02 Authorization. Such Purchaser has all the requisite power and
authority to enter into, and to perform its obligations under, this Agreement
and its Ancillary Agreements. The execution, delivery and performance of this
Agreement and such Purchaser’s

 

6



--------------------------------------------------------------------------------

Ancillary Agreements by such Purchaser and the consummation by such Purchaser of
the transactions contemplated hereby and thereby have been duly and validly
authorized by the members of such Purchaser and no other organizational
proceedings of such Purchaser are necessary to authorize this Agreement or such
Purchaser’s Ancillary Agreements or to consummate the transactions contemplated
hereby or thereby. This Agreement has been duly executed and delivered by such
Purchaser, and (assuming due authorization, execution and delivery by the other
parties hereto) this Agreement constitutes, and such Purchaser’s Ancillary
Agreements, when executed and delivered by such Purchaser (assuming due
authorization, execution and delivery by the other parties thereto) will
constitute, a valid and binding obligation of such Purchaser, enforceable
against such Purchaser in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar Laws relating to or affecting creditors’ rights generally or by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at Law) and except to the extent that the
indemnification provisions set forth in Article 9 hereof may be limited by
federal or state securities laws and public policy considerations in respect
thereof.

Section 4.03 No Conflict. The execution, delivery and performance of this
Agreement and such Purchaser’s Ancillary Agreements by such Purchaser and the
consummation of the transactions contemplated hereby and thereby by such
Purchaser will not, with or without notice, lapse of time or both, (a) violate
any applicable Law to which such Purchaser or any of its assets are subject,
(b) conflict with, result in a violation or breach of, or constitute a default
under, require consent or approval under, result in the acceleration of, result
in the loss of any right or benefit to which such Purchaser would otherwise be
entitled under or create in any party the right to accelerate, terminate or
cancel, any Contract to which such Purchaser is a party, (c) result in the
creation or imposition of any material Encumbrance on any material asset of such
Purchaser or (d) violate the organizational documents of such Purchaser, other
than, in the case of clauses (d) above, as would not, individually or in the
aggregate, reasonably be expected to materially impair such Purchaser’s ability
to perform its obligations under this Agreement or its Ancillary Agreements or
consummate the transactions contemplated hereby or thereby.

Section 4.04 Private Placement. (a) Such Purchaser understands that the offering
and sale of the Purchased Shares is intended to be exempt from registration
under the Securities Act pursuant to Section 4(2) of the Securities Act and any
applicable state securities or blue sky laws.

(b) The Purchased Shares to be acquired by such Purchaser pursuant to this
Agreement are being acquired for its own account and without a view to the
resale or distribution of such Purchased Shares or any interest therein.
Purchaser understands that the Purchased Shares are not registered under the
Securities Act and that the Purchased Shares may not be sold or transferred (in
any case, subject to the provisions of this Agreement) unless such shares are
registered under the Securities Act or such sale or transfer is pursuant to a
valid exemption from registration.

(c) Such Purchaser is an “Accredited Investor” as such term is defined in
Regulation D under the Securities Act.

 

7



--------------------------------------------------------------------------------

(d) Such Purchaser has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Purchased Shares and such Purchaser is capable of bearing the
economic risks of such investment, including a complete loss of its investment
in the Purchased Shares. Such Purchaser understands that its investment in the
Purchased Shares involves a high degree of risk.

Section 4.05 Sufficiency of Funds. Such Purchaser has, or will have as of the
Closing, sufficient funds on hand necessary to consummate the transactions
contemplated by this Agreement and to pay all related fees and expenses.

ARTICLE 5

COVENANTS

Section 5.01 Conduct of the Business. From and after the date hereof and through
the Closing, the Company shall, and shall cause its Subsidiaries to, conduct
their respective businesses only in the ordinary course of business consistent
with past practice (to the extent applicable). Without limiting the generality
of the foregoing, after the date hereof and prior to the Closing Date, except as
expressly provided for in this Agreement or as consented to in writing by each
Purchaser, the Company will not:

(i) amend its articles of incorporation or bylaws;

(ii) split, combine or reclassify any shares of its capital stock;

(iii) declare or pay any dividend or distribution (whether in cash, stock or
property) in respect of its Common Stock;

(iv) incur or assume indebtedness other than in the ordinary course of business
consistent with past practice (or permit any of its Subsidiaries to do the
same); or

(v) enter into any agreement or commitment to do any of the foregoing.

Section 5.02 Publicity. No disclosure or announcement regarding the existence of
this Agreement, the Ancillary Agreements, their contents or the transactions
contemplated hereby or thereby shall be made by any party hereto or any of their
respective Affiliates, representatives or agents (1) publicly, (2) in any
offering document distributed by the Company or (3) in any information filed or
furnished with the Commission, without in each case affording the other parties
hereto a reasonable opportunity (but no fewer than two Business Days prior to
such disclosure, announcement or filing) to review and comment thereon (except
to the extent that such party has been previously given an opportunity to review
and comment on the contents of such disclosure or announcement). Notwithstanding
the foregoing, nothing in this Section 5.02 shall prevent any party from
(a) making any public announcement, disclosure or regulatory filing required by
Law or the rules of any stock exchange, (b) communicating with its stockholders,
members or investors in the ordinary course of business or (c) enforcing its
rights hereunder or under any Ancillary Agreement (provided that any such
disclosure is necessary to enforce such rights).

 

8



--------------------------------------------------------------------------------

Section 5.03 Access to Information. From the date hereof until the Closing Date,
the Company shall, and shall cause its Subsidiaries to, afford the Purchasers
and their representatives and agents reasonable access during normal business
hours, and upon reasonable advanced notice, to the officers, employees, agents,
properties, offices and other facilities of the Company and its Subsidiaries and
to their books and records, and shall furnish the Purchasers with financial,
operating and other data and information with respect to the business and
properties of the Company and its Subsidiaries as the Purchasers may reasonably
request. In exercising its rights hereunder, each Purchaser shall (and shall
cause each of its representatives and agents to) conduct themselves so as not to
interfere in any material respect in the conduct of the business of the Company
and its Subsidiaries. No investigation by either Purchaser, or by any
representative or agent of either Purchaser, or other information received by
any such Person, shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by the Company hereunder or
in any Ancillary Agreement.

Section 5.04 Fees and Expenses. (a) At the Closing, the Company shall pay to
Crestview Advisors, L.L.C., a Delaware limited liability company, a placement
fee in immediately available funds equal to 7% of the Purchase Price.

(b) In addition, the Company shall reimburse the Purchasers: (i) at Closing, for
$2 million in respect of actual out-of-pocket expenses (including any filing
fees incurred with respect to any filing made under the HSR Act) incurred by the
Purchasers in connection with the transactions contemplated by this Agreement or
the Ancillary Agreements (“Purchaser Expenses”); provided that within thirty
(30) days following the Closing, Purchasers shall provide the Company with
documentation supporting such actual Purchaser Expenses, and if Purchasers fail
to provide such documentation to the Company by the end of such thirty (30) day
period, Purchasers shall reimburse such undocumented amount to the Company
within two (2) Business Days thereafter; or (ii) in the event this Agreement is
terminated in accordance with Article 8, within two (2) Business Days following
such termination, for documented Purchaser Expenses, up to a maximum of $1
million in the aggregate.

(c) Except as otherwise specified in Section 5.04(b), each party shall bear its
own fees, costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby.

Section 5.05 Information Rights. The Company shall deliver to each Purchaser:

(a) as soon as available, and in any event within 90 days after the end of each
fiscal year of the Company, an audited consolidated balance sheet of the Company
and its Subsidiaries as of the end of such fiscal year, and audited consolidated
statements of income, cash flows and shareholders equity of the Company and its
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous year, certified by the Company’s independent
public accountant;

 

9



--------------------------------------------------------------------------------

(b) as soon as available, and in any event within 45 days after the end of each
fiscal quarter of the Company, an unaudited consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal quarter, and unaudited
consolidated statements of income, cash flows and shareholders equity of the
Company and its Subsidiaries for such fiscal quarter, setting forth in each case
in comparative form the figures for the previous quarter;

(c) as soon as available, and in any event within 30 days after the end of each
month, an unaudited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such month, unaudited consolidated statements of
income and shareholders equity of the Company and its Subsidiaries for such
month or such other financial information as may be prepared in the ordinary
course of business for the senior management of the Company;

(d) as soon as available, and in any event within 15 days after its adoption,
the annual operating budget of the Company;

(e) copies of all reports furnished or filed by the Company to or with the
Commission; and

(f) such other available information reasonably requested by any Purchaser or
that is provided to any lender under any third party financing arrangement to
which the Company or any of its Subsidiaries is party.

(g) Any information provided to a Purchaser pursuant to this Section is
confidential information and, following the initial registered public offering
of the Common Stock, shall be kept confidential by such Purchaser to the extent
necessary to ensure compliance with the Commission’s Regulation FD without a
broad public dissemination of such information.

Section 5.06 Confidentiality. Any confidential or proprietary information
relating to the Company and its Affiliates provided (either prior to or after
the date hereof) by or on behalf of the Company to a Purchaser or any of its
Affiliates (or any of their respective advisors, representatives or agents)
pursuant to the Confidentiality Agreement, this Agreement or otherwise in
connection with the role of Purchaser and its Affiliates as directors,
securityholders or advisors to the Company (“Confidential Information”) shall be
kept strictly confidential and shall not be shared with any other persons except
as required by Law or as permitted pursuant to Section 5.2, provided that if
Purchaser, its Affiliates or any of their respective advisors, representatives
or agents (such party, the “Disclosing Party”), based on advice of counsel, is
required by Law to disclose any Confidential Information, the Disclosing Party
shall (to the extent legally permissible) consult with the Company in advance of
making any such disclosure. Additionally, if Purchaser, its Affiliates or any of
their respective advisors, representatives or agents are requested or required
(by oral question or request for information or documents in legal proceedings,
interrogatories, subpoena, civil investigative demand or similar process) to
disclose any Confidential Information, Purchaser will promptly (to the extent
legally permissible) notify the Company of such request or requirement so that
the Company may seek an appropriate protective order. If, in the absence of a
protective order, the Disclosing Party is nonetheless, based on the advice of
counsel, compelled to disclose Confidential Information to any tribunal or
regulatory authority, the Disclosing Party, after notice to the Company, shall
disclose only such information to such tribunal as, based on advice of counsel,
is required to be

 

10



--------------------------------------------------------------------------------

disclosed. The Disclosing Party shall exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded the Confidential
Information. For the avoidance of doubt, the foregoing shall apply to any
Confidential Information Purchaser, its Affiliates or their respective advisors,
representatives or agents received pursuant to the Confidentiality Agreement or
otherwise prior to the date hereof, and to any Confidential Information
Purchaser, its Affiliates or their respective advisors, representatives or
agents may receive pursuant to this Agreement, the Voting Agreement, the
Governance Agreement, or the Professional Services Agreement. Each Purchaser
shall make all reasonable efforts to safeguard the Confidential Information. The
foregoing shall become inoperative as to particular portions of the Confidential
Information if such information (i) is or becomes generally available to the
public other than as a result of a disclosure in violation of this Agreement,
(ii) was available to a Purchaser on a non-confidential basis prior to its
disclosure by the Company or any Affiliate of the Company, or (iii) becomes
available to a Purchaser on a non-confidential basis from a source other than
the Company or the Company’s Affiliates, advisors and representatives, provided
that such source is not known after reasonable inquiry to be bound by a
confidentiality agreement relating to the Company or otherwise prohibited from
transmitting the information by a contractual, legal or fiduciary obligation.
The fact that Confidential Information is or becomes otherwise available under
clauses (i) through (iii) above shall not relieve a party of the confidentiality
provisions of this Agreement with respect to the balance of the Confidential
Information. For the avoidance of doubt, Purchaser shall be permitted to share
Confidential Information with the limited partners of Crestview Capital
Partners, L.P. provided that the foregoing confidentiality restrictions shall
similarly apply to such limited partners and Purchaser shall be responsible for
any breaches of the foregoing by such limited partners or any of Purchaser’s
Affiliates or their respective advisors, representatives and agents.

Section 5.07 Business Opportunity. The Company expressly acknowledges and agrees
that (a) the Purchasers and their Affiliates are permitted to have, and may
presently or in the future have, investments or other business relationships,
ventures, agreements or arrangements (each, an “Other Business”) with entities
engaged in the business of the Company and its Subsidiaries (including in areas
in which the Company or any of its Subsidiaries may in the future engage and in
related businesses other than through the Company or any of its Subsidiaries),
(b) the Purchasers and their Affiliates have or may develop strategic
relationships with businesses that are or may be competitive with the Company or
any of its Subsidiaries, (c) none of the Purchasers or their Affiliates
(including their respective designees serving on the Board or the board of
directors of any Subsidiary of the Company, if applicable) will be prohibited by
virtue of their investments in the Company or any of its Subsidiaries or their
service on the Board or the board of directors of any such Subsidiary from
pursuing and engaging in any such activities, (d) none of the Purchasers or
their Affiliates will be obligated to inform the Company of any potential
opportunity, relationship or investment (but must inform the Company promptly
following the consummation or implementation of any such opportunity or
investment), (e) neither the Company nor the other shareholders of the Company
will have the right to acquire, be provided with an option or opportunity to
acquire or be entitled to any interest or participation in any Other Business as
a result of the participation therein of any of the Purchasers or their
Affiliates and (f) the Company expressly waives, to the fullest extent permitted
by applicable Law, any rights to assert any claim that such involvement breaches
any duty owed to any shareholder, the Company or any of its Subsidiaries or to
assert that such

 

11



--------------------------------------------------------------------------------

involvement constitutes a conflict of interest by such Persons with respect to
the Company, the shareholders or any of the Company’s Subsidiaries. For the
avoidance of doubt, (1) nothing contained herein shall limit, prohibit or
restrict any designee serving on the Board or any representative of any of its
Affiliates from serving on the board of directors or other governing body or
committee of any Other Business and (2) this Section shall not constitute a
waiver by the Company or any securityholder of such Person’s rights with respect
to (a) any misuse of Confidential Information or misappropriation by any
director of any business opportunity first presented to such director by any
officer, director or employee of, or any consultant or advisor retained by, the
Company or any of its Subsidiaries, as an opportunity to be pursued by the
Company or its Subsidiaries or (b) a failure by a director to inform the Company
or its Subsidiaries of what such director reasonably believes in good faith to
be a conflict of interest.

Section 5.08 Further Assurances; Recirculation. (a) The parties hereto will use
their reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary or desirable under applicable laws
and regulations to consummate the transactions contemplated by this Agreement
and the Ancillary Agreements. The parties agree to execute and deliver such
other documents, certificates, agreements and other writings and to take such
other actions as may be necessary or desirable in order to consummate or
implement expeditiously the transactions contemplated by this Agreement and the
Ancillary Agreements.

(b) The Company will use commercially reasonably efforts to conduct its affairs
in such a manner so that it will not be an “investment company” or an entity
“controlled” by an investment company within the meaning of the Investment
Company Act.

ARTICLE 6

PREEMPTIVE RIGHT

Section 6.01 Preemptive Right. (a) The Company hereby grants to the Purchasers,
on the terms and conditions set forth herein, a continuing right for so long as
Purchasers own any Applicable Stock (the “Preemptive Right”) to purchase from
the Company, at the times set forth herein, such number of shares of Common
Stock as is necessary to allow the Purchasers to maintain the Ownership
Percentage. The Preemptive Right shall be assignable, in whole or in part and
from time to time, by the Purchasers to any of their Affiliates who become
parties to this Agreement. The exercise price for each share of Common Stock
purchased pursuant to an exercise of the Preemptive Right shall be the price
paid to the Company for each share of the Common Stock issued by the Company in
the related Issuance Event, as determined in good faith by the Audit Committee
of the Board.

(b) The provisions of Section 6.01(a) hereof notwithstanding, the Preemptive
Right granted pursuant to Section 6.01(a) shall not apply and not be exercisable
in connection with the issuance by the Company of any shares of Common Stock
pursuant to (x) any stock option or other director, executive or employee
benefit or compensation plan maintained by the Company or (y) the Stock Options.

 

12



--------------------------------------------------------------------------------

Section 6.02 Notice. At least 20 Business Days prior to the issuance of any
shares of Common Stock (other than in connection with the 144A Offering,
including the full exercise of any initial purchasers’ placement agents’
additional-allotment option granted in connection therewith) or, if earlier, the
first date on which any event could occur that, in the absence of a full or
partial exercise of the Preemptive Right, would result in a reduction in the
Ownership Percentage, the Company will notify the Purchasers in writing (a
“Preemptive Right Notice”) of any plans it has to issue such shares or the date
on which such event could first occur. Each Preemptive Right Notice must specify
the date on which the Company intends to issue such additional shares or on
which such event could first occur (such issuance or event being referred to
herein as an “Issuance Event” and the date of such issuance or event as an
“Issuance Event Date”), the number of shares the Company intends to issue or may
issue and the other material terms and conditions of such Issuance Event.

Section 6.03 Preemptive Right Exercise and Payment. The Preemptive Right may be
exercised by the Purchasers (or any of their Affiliates to which all or any part
of the Preemptive Right has been assigned and who have become parties to this
Agreement) for a number of shares equal to or less than the number of shares
that are necessary to maintain, in the aggregate, the then-current Ownership
Percentage. The Preemptive Right may be exercised at any time after receipt of
an applicable Preemptive Right Notice and prior to the applicable Issuance Event
Date by the delivery to the Company of a written notice to such effect
specifying the number of shares of Common Stock to be purchased by the
Purchasers or any of their permitted assigns. Upon any such exercise of the
Preemptive Right, the Company will, prior to the applicable Issuance Event Date,
deliver to the Purchasers (or any of their permitted assigns), against payment
therefor, certificates (issued in the name of the Purchasers or their permitted
assigns or as otherwise directed by the Purchasers) representing the shares of
Common Stock being purchased upon such exercise. Payment for such shares shall
be made by wire transfer or intrabank transfer of immediately-available funds to
such account as shall be specified by the Company, for the full purchase price
for such shares.

Section 6.04 Effect of Failure to Exercise. Any failure by the Purchasers to
exercise the Preemptive Right, or any exercise for less than all shares
purchasable under the Preemptive Right, in connection with any particular
Issuance Event shall not affect the right of the Purchasers or their permitted
assigns to exercise the Preemptive Right in connection with any subsequent
Issuance Event; provided that the Ownership Percentage following such Issuance
Event in connection with which the Purchasers or their permitted assigns so
failed to exercise such Preemptive Right in full or in part shall be
recalculated as set forth in the definition of such term.

ARTICLE 7

CONDITIONS OF CLOSING

Section 7.01 Conditions to Obligations of the Purchasers and the Company. The
respective obligations of the Company and the Purchasers to consummate the
transactions contemplated by this Agreement are subject to the fulfillment or
waiver (other than the conditions set forth in subsections (a) and (b) of this
Section 7.01) by each such party, on or prior to the Closing Date, of each of
the following conditions:

(a) there shall not be any Law in effect making illegal the consummation of the
transactions contemplated hereby, and there shall not be any order or injunction
of a court of competent jurisdiction in effect prohibiting the consummation of
the transactions contemplated hereby;

 

13



--------------------------------------------------------------------------------

(b) the applicable waiting period (and any extension thereof) under the HSR Act,
if any, relating to the transactions contemplated by this Agreement shall have
been terminated or shall have expired;

(c) the 144A Offering pursuant to which the Company shall have received at least
$180 million of gross proceeds (before deducting expenses) shall have been
consummated; and

(d) the pre-money valuation (before expenses incurred in connection with the
144A Offering) shall not exceed a premium to tangible book value of $468.1
million.

Section 7.02 Additional Conditions to Obligations of the Purchasers. The
obligation of the Purchasers to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions (any or all of which may be waived by the
Purchasers in whole or in part in their sole discretion):

(a) the representations and warranties of the Company contained in Articles 3
and 3A of this Agreement that are qualified by Material Adverse Effect or
materiality shall be true and correct, and the representations and warranties of
the Company contained in Articles 3 and 3A of this Agreement that are not so
qualified shall be true and correct in all material respects, in each case on
and as of the Closing Date with the same force and effect as if made on and as
of the Closing Date (except to the extent such representations and warranties
shall have been expressly made as of an earlier date, in which case such
representations and warranties shall have been true and correct only as of such
earlier date);

(b) the Company shall have performed or complied in all material respects with
all agreements and covenants required by this Agreement to be performed or
complied with by the Company on or prior to the Closing Date;

(c) the Amended Charter and the Amended Bylaws shall be in full force and
effect;

(d) the Purchasers shall have received a certificate of an executive officer of
the Company that the conditions set forth in subsections (a) and (b) of this
Section 7.02 have been satisfied; and

(e) the Company and its Affiliates shall have executed and delivered each of the
Ancillary Agreements to which they are parties.

 

14



--------------------------------------------------------------------------------

Section 7.03 Additional Conditions to Obligations of the Company. The obligation
of the Company to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on the Closing Date, of each of the following
conditions (any or all of which may be waived by such party in whole or in part
in its sole discretion):

(a) the representations and warranties of the Purchasers contained in ARTICLE 4
of this Agreement that are qualified by materiality shall be true and correct,
and the representations and warranties of the Purchasers contained in ARTICLE 4
of this Agreement that are not so qualified shall be true and correct in all
material respects, in each case on and as of the Closing Date with the same
force and effect as if made on and as of the Closing Date;

(b) the Purchasers shall have performed or complied in all material respects
with all agreements and covenants required by this Agreement to be performed or
complied with by the Purchasers on or prior to the Closing Date;

(c) the Company shall have received certificates of an authorized representative
of each of the Purchasers that the conditions set forth in subsections (a) and
(b) of this Section 7.03 have been satisfied; and

(d) the Purchasers and their Affiliates shall have executed and delivered each
of the Ancillary Agreements to which they are party.

ARTICLE 8

TERMINATION

Section 8.01 Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing Date as follows:

(a) by mutual written consent of the Company and the Purchasers;

(b) by the written notice of the Company to the Purchasers if the Closing shall
not have occurred on or before July 28, 2006 (the “Outside Date”); provided,
that the right to terminate this Agreement under this Section 8.01(b) shall not
be available to the Company if the failure of the Company to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;

(c) by the written notice of the Purchasers to the Company if the Closing shall
not have occurred on or before the Outside Date; provided, that the right to
terminate this Agreement under this Section 8.01(c) shall not be available to
the Purchasers if the failure of any Purchaser to fulfill any obligation under
this Agreement shall have been the cause of, or shall have resulted in, the
failure of the Closing to occur on or prior to such date; or

(d) by either the Company or the Purchasers in the event that any Governmental
Entity shall have issued an order, decree or ruling, or taken any other action,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement or by any Ancillary Agreement and such order,
decree, ruling or other action shall have become final and non-appealable.

 

15



--------------------------------------------------------------------------------

Section 8.02 Effect of Termination. In the event of termination of this
Agreement by a party pursuant to Section 8.01, written notice thereof shall
forthwith be given by the terminating party to the other parties, and this
Agreement shall thereupon terminate and become void and have no effect, and the
transactions contemplated hereby shall be abandoned without further action by
the parties, except that the provisions of Sections 5.04(b)(ii), 10.02, 10.03,
10.04, 10.05, 10.06, 10.08, 10.11, 10.12 and this 8.02 shall survive the
termination of this Agreement; provided, that such termination shall not relieve
any party of any liability for any willful and material breach of this Agreement
prior to the effectiveness of such termination.

ARTICLE 9

INDEMNIFICATION

Section 9.01 Survival. (a) The representations and warranties contained herein
shall survive the Closing until the date on which the Purchased Shares are
covered by an effective registration statement filed with the Commission (the
“Indemnification Period”). Claims for indemnification based on breaches of
covenants and agreements contained herein (i) relating to the period from and
after the date hereof through the Closing, shall survive until the end of the
Indemnification Period and (ii) relating to the period from and after Closing,
shall survive until the expiration of the applicable statute of limitations,
unless any such covenant or agreement terminates prior to such date by its
terms.

(b) Notwithstanding Section 9.01(a), any claim for breach of covenant,
agreement, representation or warranty in respect of which indemnity may be
sought under this Agreement shall survive the time at which it would otherwise
terminate pursuant to such Section if notice of such claim (with reasonable
specificity, to the extent the applicable facts are known to the Indemnified
Party at such time) giving rise to such right of indemnity shall have been given
to the party against whom such indemnity may be sought prior to such time.

Section 9.02 Obligations of the Company. (a) If the Closing occurs, subject to
the terms of this ARTICLE 9, the Company shall indemnify and hold harmless the
Purchasers and the Affiliates of the Purchasers from and against any losses,
damages, liabilities, claims, interest, penalties, judgments, fines,
settlements, costs and expenses (including reasonable expenses of investigation
and reasonable attorney’s fees and expenses in connection with any Action,
whether involving a third-party claim or a claim solely between the parties
hereto) (collectively, “Losses”) incurred or suffered by the Purchasers or the
Affiliates of the Purchasers resulting from or arising out of (i) any breach of
any of the representations or warranties of the Company contained in this
Agreement, or (ii) the failure of the Company to perform in any material respect
any of its covenants or obligations contained in this Agreement or (iii) the
144A Offering (except to the extent such Losses result from or arise out of
(1) information contained in the Preliminary Memorandum or the Final Memorandum
supplied by Purchaser or its Affiliates for inclusion therein or (2) any gross
negligence or willful misconduct of Purchaser or its Affiliates in connection
with the 144A Offering.

(b) Notwithstanding the foregoing, the Company shall not be obligated to
indemnify the Purchasers or any of the other persons referred to in
Section 9.02(a) for Losses pursuant to Section 9.02(a)(i) unless and until the
aggregate amount of Losses incurred by such persons in respect thereof exceeds
$25 million (the “Threshold”), and then such persons shall be entitled to
indemnification for all such Losses incurred to the extent in excess of the
Threshold.

 

16



--------------------------------------------------------------------------------

(c) For purposes of determining the amount of a Loss under this resulting from a
breach of any representation or warranty of the Company contained in this
Agreement (but not for purposes of determining whether there has been a breach
or inaccuracy), all references therein to “material,” “Material Adverse Effect,”
“in all material respects” and similar qualifications as to materiality shall be
deemed to be deleted therefrom for the purpose of determining the amount of such
Loss with respect to any such breach.

Section 9.03 Obligations of the Purchasers. (a) If the Closing occurs, subject
to the terms of this ARTICLE 9, the Purchasers shall jointly and severally
indemnify and hold harmless the Company and its Affiliates from and against any
Losses incurred or suffered by the Company or its Affiliates resulting from or
arising out of (i) any breach of any of the representations or warranties of the
Purchasers contained in this Agreement or (ii) the failure of any Purchaser to
perform in any material respect any of its respective covenants or obligations
contained in this Agreement.

Section 9.04 Indemnification Procedures. (a) In the event any party entitled to
indemnification hereunder (an “Indemnified Party”) should have a claim against
any party required to provide indemnification hereunder (an “Indemnifying
Party”) under this ARTICLE 9, the Indemnified Party shall deliver notice of such
claim (with reasonable specificity, to the extent the applicable facts are known
to the Indemnified Party at such time) to the Indemnifying Party promptly
following the Indemnified Party becoming aware of the same; provided, that no
delay on the part of the Indemnified Party in giving any such notice shall
relieve the Indemnifying Party of any indemnification obligation hereunder
except to the extent that the Indemnifying Party is materially prejudiced by
such delay. Any payment to any Indemnified Party pursuant to this ARTICLE 9
shall be made with Interest on the applicable amount of Losses from the date of
the related claim for indemnification up to, but not including, the date of
payment.

(b) Notwithstanding the foregoing, with respect to any third-party claim subject
to indemnification hereunder (an “Asserted Liability”) the Indemnifying Party
shall not be entitled to assume or maintain control of the defense of any
Asserted Liability, shall not be entitled to settle or compromise any Asserted
Liability, and shall pay the reasonable fees and expenses of counsel retained by
the Indemnified Party if (i) the Asserted Liability relates to or arises in
connection with any criminal proceeding, action, indictment, allegation or
investigation or (ii) the Asserted Liability seeks injunctive or equitable
relief against the Indemnified Party. Except as otherwise provided in the
preceding sentence, the Indemnifying Party shall be entitled to assume or
maintain control of the defense of any Asserted Liability and shall not be
liable hereunder for any settlement effected without its consent of any claim,
litigation or proceeding in respect of which indemnity may be sought hereunder.
The Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, consent to any settlement in respect of an Asserted Liability
which (A) does not contain an unconditional release of the Indemnified Party
from the subject matter of the settlement or that contains an admission of
liability or wrongdoing or (B) imposes any sanctions, restrictions or
obligations on the Indemnified Party other than the payment of money damages.
The Indemnified Party shall have the right (but not the duty) to

 

17



--------------------------------------------------------------------------------

participate in the defense against any Asserted Liability at its own expense;
provided, that, if the Indemnifying Party and the Indemnified Party are both
named parties to the proceedings and, in the reasonable opinion of counsel to
the Indemnified Party, representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them,
then the applicable Indemnified Parties shall be entitled to participate in any
such defense with one separate counsel at the reasonable expense of the
Indemnifying Party. Notwithstanding the foregoing, in any event, the Indemnified
Party shall have the right to control, pay or settle any Asserted Liability
which the Indemnifying Party shall have undertaken to defend so long as the
Indemnified Party shall also waive any right to indemnification therefor by the
Indemnifying Party. If the Indemnifying Party undertakes to defend against such
Asserted Liability, the Indemnified Party shall reasonably cooperate with the
Indemnifying Party to ensure the proper and adequate defense and settlement of
such claim or demand.

(c) Notwithstanding any other provision of this Agreement, in no event shall any
party be liable for punitive damages or any special or indirect damages of any
kind or nature, regardless of the form of action through which such damages are
sought.

ARTICLE 10

MISCELLANEOUS

Section 10.01 Assignment; Binding Effect. This Agreement and the rights and
obligations hereunder are not assignable unless such assignment is consented to
in writing by each of the parties; provided, that each Purchaser shall be
entitled to assign in whole or in part from time to time, its rights and
obligations pursuant to Section 5.05 to one or more of its controlling parties
or controlled Affiliates (subject to all applicable confidentiality
requirements) and Article 6 to one or more of its controlled Affiliates;
provided, further, that each such assignee shall execute a supplementary
agreement pursuant to which it agrees to be bound by the terms and conditions of
this Agreement and each of the relevant Ancillary Agreements and that no
assignment of rights or obligations pursuant to this Section 10.01 shall relieve
the assigning party of its obligations hereunder or thereunder. Subject to the
preceding clause, this Agreement and all the provisions hereof shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns. For the avoidance of doubt, a permitted assign
of a Purchaser shall be deemed a “Purchaser” for all purposes of this Agreement.

Section 10.02 Choice of Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the Laws of the State of New York without regard
to the conflicts of laws rules thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).

Section 10.03 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) when received if delivered personally, (b) when sent by electronic
mail or facsimile (which is confirmed by the intended recipient) and (c) when
sent by overnight courier service or when mailed by certified or registered
mail, return receipt requested, with postage prepaid to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

18



--------------------------------------------------------------------------------

If to the Purchasers, to:

Crestview Capital Partners, L.P.

667 Madison Avenue, 10th Floor

New York, New York 10021

Attn:    Jacob Capps

Fax:     (212) 906-0750

with copies, in the case of notice to the Purchasers, to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attn:    Carole Schiffman, Esq.

Fax:     (212) 450-3800

If to the Company, to:

FBR Capital Markets Corporation

1001 Nineteenth Street

Arlington, Virginia 22209

Attn:    Chief Legal Officer

Fax:     (703) 469-1140

with copies, in the case of notice to the Company, to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attn:    Trevor S. Norwitz

Fax:     (212) 403-2333

Section 10.04 Headings. The headings contained in this Agreement are inserted
for convenience only and shall not be considered in interpreting or construing
any of the provisions contained in this Agreement.

Section 10.05 Entire Agreement. This Agreement, together with the Ancillary
Agreements, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings between the parties with respect to such subject matter;
provided, that, if this Agreement is, for any reason, terminated prior to the
Closing, the Confidentiality Agreement shall continue in full force and effect.
The Confidentiality Agreement and the Letter Agreement, dated as of June 22,
2006, as amended, among the parties hereto and certain other Persons shall,
automatically and without any action by any party thereto, terminate at the
Closing provided, that such termination shall not relieve any party thereto with
respect to any breaches of such agreement by such party occurring prior to such
termination.

 

19



--------------------------------------------------------------------------------

Section 10.06 Interpretation. (a) When a reference is made in this Agreement to
an Article, Section, Annex or Exhibit, such reference shall be to an Article,
Section, Annex or Exhibit of or to this Agreement unless otherwise indicated.

(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limitation”
unless the context otherwise requires or unless otherwise specified.

(c) When a reference in this Agreement is made to a “party” or “parties,” such
reference shall be to a party or parties to this Agreement unless otherwise
indicated.

(d) Unless the context requires otherwise, the terms “hereof,” “herein,”
“hereby,” “hereto” and derivative or similar words in this Agreement refer to
this entire Agreement.

(e) Unless the context requires otherwise, words in this Agreement using the
singular or plural number also include the plural or singular number,
respectively, and the use of any gender herein shall be deemed to include the
other genders.

(f) Except as otherwise specifically provided herein, where any action is
required to be taken on a particular day and such day is not a Business Day and,
as a result, such action cannot be taken on such day, then this Agreement shall
be deemed to provide that such action shall be taken on the first Business Day
after such day.

(g) This Agreement was prepared jointly by the parties and no rule that it be
construed against the drafter will have any application in its construction or
interpretation.

Section 10.07 Waiver and Amendment. This Agreement (together with any annex or
exhibit hereto) may be amended, modified or supplemented only by a written
mutual agreement executed and delivered by the parties. Except as otherwise
provided in this Agreement, any failure of any party to comply with any
obligation, covenant, agreement or condition herein may be waived by the party
entitled to the benefits thereof only by a written instrument signed by the
party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligations, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

Section 10.08 Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument binding upon all of the parties notwithstanding the fact that all of
the parties are not signatory to the original or the same counterpart. For
purposes of this Agreement, facsimile signatures shall be deemed originals.

Section 10.09 Third-Party Beneficiaries. Except for the rights of the
Indemnified Parties pursuant to Article 9, (i) this Agreement is for the sole
benefit of the parties and their successors and permitted assigns and
(ii) nothing herein express or implied shall give or be construed to give to any
Person, other than the parties and such successors and permitted assigns, any
legal or equitable rights hereunder.

 

20



--------------------------------------------------------------------------------

Section 10.10 Specific Performance. The parties agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at Law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at Law or in equity.

Section 10.11 Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof. The parties shall engage in good faith negotiations
to replace any provision which is declared invalid, illegal or unenforceable
with a valid, legal and enforceable provision, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision which it replaces.

Section 10.12 Jurisdiction. The parties agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with this Agreement, the Ancillary Agreements (except to
the extent otherwise provided in any Ancillary Agreement) or the transactions
contemplated hereby or thereby shall be brought in the United States District
Court for the Southern District of New York or any New York State court sitting
in New York City, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any cause of action
arising out of this Agreement shall be deemed to have arisen from a transaction
of business in the State of New York, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 10.03 shall be deemed effective service of process on such party.

Section 10.13 Termination of Certain Provisions. Unless earlier terminated
pursuant to Section 8.01, this Agreement (other than Section 5.06 which shall
survive termination of this Agreement and Article 6 which shall terminate as
provided in Section 6.01) shall terminate on the date on which the Purchasers
and their permitted assigns own less than 1% of the Applicable Stock (other than
shares of Common Stock referred to in clause (iii) of the definition thereof).

Section 10.14 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

21



--------------------------------------------------------------------------------

Section 10.15 Legend. (a) For as long as a share of Applicable Stock is subject
to the terms of the Voting Agreement or Governance Agreement, each certificate
(if certificated) evidencing Applicable Stock shall be stamped or otherwise
imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
AND OTHER RESTRICTIONS SET FORTH IN THE VOTING AGREEMENT AND GOVERNANCE
AGREEMENT, EACH DATED AS OF JULY 20, 2006, RELATING TO FBR CAPITAL MARKETS
CORPORATION AND, AMONG OTHER THINGS, MAY NOT BE OFFERED OR SOLD EXCEPT IN
COMPLIANCE WITH SUCH RESTRICTIONS. COPIES OF SUCH AGREEMENTS ARE ON FILE WITH
THE SECRETARY OF THE ISSUER AND ARE AVAILABLE WITHOUT CHARGE UPON WRITTEN
REQUEST THEREOF. THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS
CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF THE AFORESAID
AGREEMENTS.

If any share of Applicable Stock shall cease to be subject to the restrictions
set forth in the Voting Agreement or Governance Agreement, the Company shall,
upon the written request of the holder thereof, issue to such holder a new
certificate evidencing such share of Applicable Stock without the legend (or the
reference therein to the Voting Agreement or Governance Agreement) required by
this Section 10.15(a) endorsed thereon.

(b) For as long as a share of Applicable Stock is not registered under the
Securities Act, each certificate (if certificated) evidencing such share of
Applicable Stock shall be stamped or otherwise imprinted with a legend in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, PLEDGED OR HYPOTHECATED IN THE
UNITED STATES IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.”

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

FOREST HOLDINGS LLC By:   Crestview Capital Partners, L.P., as Member By:  
Crestview Partners, L.P., its General Partner By:   Crestview, L.L.C., its
General Partner By:  

/s/ Thomas S. Murphy, Jr.

Name:   Thomas S. Murphy, Jr. Title:   President Purchaser Percentage: 94.8%
FOREST HOLDINGS (ERISA) LLC By:  
Crestview Capital Partners (ERISA), L.P., as Member By:   Crestview Partners,
L.P., its General Partner By:   Crestview, L.L.C., its General Partner By:  

/s/ Thomas S. Murphy, Jr.

Name:   Thomas S. Murphy, Jr. Title:   President Purchaser Percentage: 5.2% FBR
CAPITAL MARKETS CORPORATION By:  

/s/ Eric F. Billings

Name:   Eric F. Billings Title:   Chairman and Chief Executive Officer

[Investment Agreement Signature Page]

 

23